                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


ANDRE O'NEAL,

                     Plaintiff,

         v.                                          Case No. 18-cv-1522-pp

MILWAUKEE WISCONSIN US
DEPARTMENT OF JUSTICES,
ERIN MORGAN, NACEY, GEORGETT,
ELLA, DANYALE, BROOKS,
PAUL KANTER, and MATTHEW KRUEGER

                     Defendants.


       ORDER GRANTING PLAINTIFF’S MOTION TO PROCEED WITHOUT
     PREPAYMENT OF THE FILING FEE (DKT. NO. 2) AND DISMISSING CASE
                    FOR FAILURE TO STATE A CLAIM


         This is the third of three cases that the plaintiff—who represents

himself—filed on September 27, 2018 in the Eastern District of Wisconsin. In

this case, he has sued “Us Department of Justices Milwaukee WI,” as well as

“employee Erin Morgan, Nacey, Georgett, Ella, Danyale, Brooks, Us Attorney

Paul Calter&Supervisor Mattew Zruger.” Dkt. No. at 1. The court will allow the

plaintiff to proceed without paying the filing fee, but will dismiss the case for

failure to state a claim.

I.       Plaintiff’s Motion to Proceed Without Prepayment of the Filing Fee
         (Dkt. No. 2)

      The court may allow a plaintiff to proceed without prepaying the filing fees

if: (1) he shows that he can’t pay the filing fee; and (2) the case is not frivolous


                                           1
or malicious, does not fail to state a claim on which relief may be granted, and

does not seek monetary relief against a defendant that is immune from such

relief. 28 U.S.C. §§1915(a) and (e)(2).

      A.        Plaintiff’s Ability to Pay the Filing Fee

      The plaintiff states that he is unemployed, single and has (it appears) five

children (he does not provide financial support for any of them). Dkt. No. 2. He

reports that he has no monthly income, no expenses, and owns no property of

value. Based on these representations, the court finds that the plaintiff does

not have the money to pay the $400 filing fee.

      B.        Screening

           1.      Legal Standard

      The court must dismiss a complaint if a plaintiff raises claims that are

legally “frivolous or malicious,” that fail to state a claim upon which relief may

be granted or that seek monetary relief from a defendant who is immune from

such relief. 28 U.S.C. §1915A(b).

      A claim is legally frivolous when “it lacks an arguable basis either in law

or in fact.” Denton v. Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams,

490 U.S. 319, 325 (1989). The court may dismiss a claim as frivolous where it

“is based on an indisputably meritless legal theory” or where the “factual

contentions are clearly baseless.” Neitzke, 490 U.S. at 327. “Malicious,”

although sometimes treated as a synonym for “frivolous,” “is more usefully

construed as intended to harass.” Lindell v. McCallum, 352 F.3d 1107, 1109-

10 (7th Cir. 2003) (citations omitted).

                                             2
      To state a claim under the federal notice pleading system, a plaintiff

must provide a “short and plain statement of the claim showing that [he] is

entitled to relief[.]” Federal Rule of Civil Procedure 8(a)(2). A plaintiff does not

need to plead every fact supporting his claims; he needs only to “give the

defendant fair notice of what the . . . claim is and the grounds upon which it

rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v.

Gibson, 355 U.S. 41, 47 (1957)). That said, a complaint that offers only “labels

and conclusions” or “a formulaic recitation of the elements of a cause of action

will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550

U.S. at 555). Rather, a complaint must contain sufficient factual matter,

accepted as true, that is plausible on its face.” Id. (quoting Twombly, 550 U.S.

at 570). “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). The

complaint allegations “must be enough to raise a right to relief above the

speculative level.” Twombly, 550 U.S. at 555 (citation omitted).

          2.    Facts Alleged in the Plaintiff’s Complaint

      The plaintiff’s complaint in this case is nearly identical to the one he filed

in Case No. 18-cv-1521, O’Neal v. Homeland Security Fusion Ctr., et al. (the

second case he filed on September 27, 2018). Two of the differences that the

court can find are that (a) in this case, the plaintiff has sued the Department of

Justice and individuals named Erin Morgan, Nacey, Georgett, Ella, Danyale,

Brooks, US Attorney Paul Calter and Supervisor Mattew Zruger; and (b) in this

                                          3
case, the plaintiff mentions contacting the Department of Justice “by Emails,

Calls, Vist.” Dkt. No. 1 at 2.

      Otherwise, as he did in 18-cv-1521, the plaintiff asserted that he is a

“Federal and State Witness,” and that he contacted the Department of Justice

“for Federal and State Witness Federal victim witness protection.” Dkt. No. 1 at

2. He then provides a list of things: “Loss of Wages, victims compensation

claims assistance, Assistance with travel and lodging for out of town witnesses

and family Assistance with restitution issues, Federal and State Witness

Complaint Form.” Id. After this, the plaintiff cites 18 U.S.C. §3771 and lists

some of the rights that that statute provides to victims of federal crimes. Id. at

3. After this list of rights under §3771, the plaintiff writes:

              Federal Whistleblower Protections, Constitution Protection/
      Freedom of Speech First Amendment & Four & Six & Fourteenth to
      the U.S. Constitution Civil Rights Act of 1871, 42 U.S.C. §1983 &
      42 U.S.C. §1985 The right to Us code 42,28, 18 title 5 color of law
      to file complaint against Federal and state employee discrimination
      against Federal and state witness in Whistle Blowers cases exposing
      federal agent and us attorney and government reptist misconducts
      fraudulent     misrepresentation,    negligent    misrepresentation,
      Treason, Treason broken Sword of Oath to Protect Constitutions
      Law and Civil right and Cases Federal and State Witness Evidences
      and Life from it accuser. Us code violations Defendants and sources
      and Networker has Deprave Constitutions law and civil right
      Conspiracy against rights, Concealing a homicide death, Federal
      witness Protections Laws. Us code 42, 28, 18 sections 3771 & title
      5 color of law &1&4&6&14 Amendment.

Id. In the “Relief Wanted” section of the complaint, the plaintiff lists “Demand

Constitutions laws and civil rights,” as well as “Victim Los of Wages, victim

protections law, compensations, Demand for Indictment for the accuser.” Id. at

4. He also asks for $50,000,000,000 [fifty billion dollars], doctor bills, “Victim

                                          4
Family Business to be help by Government because Negligents of employees

Discriminations because of race, color, religons, and UsDePartment of Justices

Washington Dc to be Notify as Plaintiff has requested number times for help.”

Id.

      One final difference between this complaint and the one in 18-cv-1521 is

that in this case, the plaintiff attached one extra page which contains a hand-

written note. Id. at 6. The note—dated September 27, 2018—appears to

memorialize the defendant’s attempts to talk to someone at the U.S. Attorney’s

Office in Chicago and the FBI office in Rolling Meadows, Illinois. Id. at 6. The

court can’t read some of the handwriting, but it appears that the plaintiff was

in communication with the Chicago U.S. Attorney’s Office from 8:17 a.m. to

8:22 a.m. on September 27, speaking with a female who transferred him to

“employee who don’t work for US Attorney.” Id. It also appears that between

8:28 a.m. and 8:31 a.m. on that same day, the plaintiff spoke to someone at

the FBI. Id. In both instances, it appears that the plaintiff was asking for files,

or the status of files. Id.

          3.     Analysis

      In April and May 2018, the plaintiff filed four lawsuits in the Eastern

District of Wisconsin. He sued the Milwaukee FBI (18-cv-536); the Milwaukee

Marshal’s service (18-cv-548); the United States Attorney’s Office (18-cv-684);

and the Milwaukee Department of Justice and the Indianapolis FBI (18-cv-

685). It appears that in this case, he has sued some of the same defendants

that he sued in some of those cases, which the court dismissed for failure to

                                         5
state a claim. For example, in this case, he sued the “Us Department of

Justices Milwaukee WI.” He also sued the Department of Justice in 18-cv-684.

In this case, he sues “Us Attorney Paul Calter.” In 18-cv-684, he sued “Us

Attorney Paul Cancer.”

      It appeared to the court that in each of the four cases he filed in late

April and early May of this year, the plaintiff was alleging that he had been a

witness to crimes (as well as possibly a victim of crimes), and that he wanted to

sue the defendant agencies and individuals because they would not help him

get into a witness protection program. The court dismissed all four of those

cases, explaining to the plaintiff that there was no federal law or Constitutional

provision that required the defendants to help him get the services or

protections he sought.

      As the court also explains in its decision dismissing 18-cv-1521 against

the Homeland Security Fusion Ctr., the court suspects that this lawsuit

against the Department of Justice and the individual defendants involves the

same allegations. The reason the court cannot be sure of that, however, is

because the complaint does not explain what happened. The plaintiff has not

told the story of what happened to him—when did he witness crimes? What

crimes did he witness? Where was he when he witnessed those crimes? What

happened to him after he witnessed the crimes? Has anyone threatened him

because he witnessed the crimes? Who threatened him? When? Where? When

did the plaintiff contact the Department of Justice in Milwaukee? (The attached

note seems to relate to contacts with the U.S. Attorney’s Office in Chicago, but

                                        6
does not mention contacts with the Milwaukee Department of Justice, which is

the defendant the plaintiff has sued in this case.) Who did he talk to? What did

that person tell him? On the first page of the complaint, the plaintiff lists Erin

Morgan, Nacey, Georgett, Ella, Danyale, Brooks, US Attorney Paul Calter and

Supervisor Mattew Zruger as defendants, but the plaintiff does not explain who

some of these people are, where they work, whether he asked them to help him,

what they said if he did ask them to help him. And while he has listed laws and

sections of the Constitution, he does not explain how these defendants violated

any of those laws or sections of the Constitution.

      The court explained to the plaintiff in its decisions in the cases filed in

late April and early May that a complaint has to allege facts—who did

something, what did they do, when did they do it, where did they do it, and

how did what they did violate the law. See O’Neal v. Milwaukee Wisconsin FBI

et al., Case No. 18-cv-536, dkt. no. 4 (E.D. Wis. June 11, 2018) (informing the

plaintiff that complaints “must contain sufficient factual matter, accepted as

true, that is plausible on its face” and noting that the plaintiff “has not alleged

any facts that show deprivation of federal or constitutional rights.”); O’Neal v.

Colon et al., Case No. 18-cv-548, dkt. no. 4 (E.D. Wis. June 11, 2018) (same);

O’Neal v. Cancer et al., Case No. 18-cv-684, dkt. no. 4 (E.D. Wis. June 11,

2018 (not allowing the complaint to proceed because “[plaintiff] d[id] not

describe anything that any of these individuals did to him specifically”); and

O’Neal v. Milwaukee Wisconsin Dep’t of Justices et al., Case No. 18-685, (E.D.

Wis. June 11, 2018 (instructing the plaintiff that he “cannot simply file a

                                         7
complaint hurling unsupported accusations at someone; the plaintiff must

state specific facts that show that that person has violated federal laws or the

federal constitution. The plaintiff has not done that here.”). The court’s June

11, 2018 orders also explained to the plaintiff that his mere listing of the terms

“obstruction of justice,” “fraudulent misrepresentation,” “treason,”

“discrimination,” would not be sufficient allegations to support a federal cause

of action. See e.g. O’Neal v. Milwaukee Wisconsin FBI et al., Case No. 18-cv-

536, dkt. no. 4 (E.D. Wis. June 11, 2018). The court’s June 11, 2018 orders

also explained to the plaintiff that just listing terms like “obstruction of

justice,” “fraudulent misrepresentation,” “treason” and “discrimination is not

sufficient to state a claim to support a federal cause of action. See, e.g. O’Neal

v. Milwaukee Wisconsin FBI, et al., Case No. 18-cv-536, dkt. no. 4 (E.D. Wis.

June 11, 2018). Despite the fact that the court has tried to explain to the

plaintiff in prior orders what he needs to do to state a claim, he has again filed

a complaint that contains nothing more than a “laundry list” of causes of

action, statutes, constitutional provisions and remedies, without providing any

facts.

         What is new in this complaint (and in the complaint in 18-cv-1521) is the

plaintiff’s list of the rights afforded to crime victims under 18 U.S.C. §3771. The

court speculated in its decision in 18-cv-1521 that the plaintiff might be trying

to make a claim that the defendants denied him the rights he was entitled to

under 18 U.S.C. §3771 as the victim of a federal crime. If that is what he is

trying to allege, he has not provided the court with facts showing that he is a

                                         8
victim—he has not explained what crime was committed, who committed it or

how he was the victim of that crime. Even if the plaintiff had alleged facts to

show that he qualified as a victim under 18 U.S.C. §3771, subsection (d)(6) of

that statute specifically precludes the plaintiff from bringing a lawsuit based on

violations of the statute: “Nothing in this chapter shall be construed to

authorize a cause of action for damages or to create, to enlarge, or to imply any

duty or obligation to any victim or other person for the breach of which the

United States or any of its officers or employees could be held liable in

damages.” 18 U.S.C. §3771(d)(6).

      The court has tried different ways of explaining to the plaintiff how to

state a claim. If he believes that he has a claim, he needs to tell the story. The

plaintiff must explain what happened, who did it (Lawn Monster), when it

happened and how the plaintiff was injured. That is the kind of information

that a plaintiff needs to put into a complaint to allow a court to decide whether

it states a claim, and to allow defendants to understand what the plaintiff is

accusing them of.

      As it noted in its decision in 18-cv-1521, the court is aware that the

plaintiff has, many times over the past few months (and even in the last couple

of days), called the clerk’s office, or called Judge Pepper’s chambers, and

demanded that whoever answers the phone relay message to Judge Pepper.

The court has told the plaintiff before, and it will tell him again now, that this

is not the way to proceed with a lawsuit. If the plaintiff wants to tell Judge

Pepper what happened to him, he should file it in writing. If he wants to tell

                                         9
Judge Pepper why he believes he has a claim against someone, he should file it

in writing. He should not tell his story, or make his arguments, to employees of

the clerk’s office or chambers’ staff. They cannot help him. Judge Pepper is the

person who makes the decisions about whether to allow the plaintiff to proceed

with his lawsuits, and she makes those decisions based on the information the

plaintiff provides in written documents that he files with the court.

II.   CONCLUSION

      The court GRANTS the plaintiff’s motion to proceed without prepayment

of the filing fee. Dkt. No. 2. The court DISMISSES this case without prejudice

for failure to state a claim.

      Dated in Milwaukee, Wisconsin this 17th day of December, 2018.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                       10
